LATTIMORE, J.
Conviction for forgery; punishment,. seven years in the penitentiary.
The charge in this case is the forgery of a deed. Appellant seems not to have been represented by counsel upon the trial, arid we find in the record no bills of exception complaining of any error supposed to ¿ave occurred during the trial. A motion for new trial was filed by appellant in person. The complaints set out in said motion do not appear to be in such form, or of such substance, as to induce this court to believe any reversible error was committed during the trial.
The judgment will be affirmed.